       Case 1-19-40123-nhl            Doc 68      Filed 05/21/20    Entered 05/21/20 10:38:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

        KRISHNA JAGROO                                             Chapter 13

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

               WITHDRAWAL OF OBJECTION TO PROOF OF CLAIM NO. 8

TO:     THE HONORABLE NANCY H. LORD
        UNITED STATES BANKRUPTCY COURT

        Debtor, Krishna Jagroo, through his attorney Joseph Y. Balisok, Esq. of Balisok &

Kaufman, PLLC, an attorney duly admitted to practice law before this Court, submits this

withdrawal of his Objection to Proof of Claim Number 8 filed by JPMorgan Chase Bank,

National Association (“Creditor”).


Dated: Brooklyn, New York                            /s/ Joseph Y Balisok
       May 21, 2020                                  Joseph Y. Balisok, Esq.
                                                     Balisok & Kaufman PLLC
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11213
                                                     Tel: (718) 928-9607
                                                     Fax: (718) 534-9747
                                                     joseph@lawbalisok.com
       Case 1-19-40123-nhl             Doc 68     Filed 05/21/20     Entered 05/21/20 10:38:02




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:

         KRISHNA JAGROO                                            Chapter 13

                                             Debtor.               Case No. 19-40123-nhl
----------------------------------------------------------X

                                       CERTIFICATE OF SERVICE

STATE OF NEW YORK                  )
                                   )        ss: Brooklyn
COUNTY OF KINGS                    )

         I, Joseph Y. Balisok, hereby declare, under penalty of perjury under the laws of the

United States of America, and pursuant to 28 U.S.C. § 1746, that on Thursday, May 21, 2020, I

caused to be served a copy of the WITHDRAWAL OF OBJECTION TO PROOF OF

CLAIM NO. 8 by regular mail upon each of the parties listed on the service list below by

depositing true copies of same in sealed envelopes, with postage pre-paid thereon, in an official

depository of the United States Postal Service within the borough of Brooklyn in the City and

State of New York.


Dated:           Brooklyn, New York                  Respectfully submitted,
                 May 21, 2020

                                                     By: /s/ Joseph Y. Balisok
                                                     Joseph Y. Balisok
                                                     Balisok & Kaufman PLLC
                                                     Attorneys for Debtor
                                                     251 Troy Avenue
                                                     Brooklyn, NY 11233
                                                     Tel. No. (718) 928-9607
                                                     Fax No. (718) 534-9747
                                                     Email: joseph@lawbalisok.com
      Case 1-19-40123-nhl       Doc 68   Filed 05/21/20   Entered 05/21/20 10:38:02




                                         Service List

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Chapter 13 Trustee
Marianne Derosa, Esq.
100 Jericho Quadrangle, Suite 127
Jericho, NY 11753

Robert W. Griswold, Esq.
Shapiro, Dicaro & Barak
One Huntington Quadrangle, Suite 3N05
Melville, NY 11747
